UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4042



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROGER DALE ESSICK, JR.,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-03-417)


Submitted:   June 10, 2005                 Decided:   July 12, 2005


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Angela Hewlett Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina; Robert Albert
Jamison Lang, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Roger Dale Essick, Jr., appeals his forty-month sentence

imposed following his guilty plea to possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2000). On appeal, he argues that the district court’s calculation

of his criminal history category violated his Sixth Amendment right

to a jury trial under Blakely v. Washington, 124 S. Ct. 2531

(2004),    and   that   the    district   court     erred   in   treating    the

sentencing guidelines as mandatory.           For the reasons set forth

below, we affirm.

            Essick argues that Blakely brings into question the

viability of Almendarez-Torres v. United States, 523 U.S. 224

(1998)    (holding   that     prior   convictions    are    merely    sentencing

enhancements, rather than elements of the offense).                  He contends

that the district court erred by placing him in criminal history

category IV when the indictment did not charge that he had been

convicted of prior crimes, and the court thus violated his right to

have facts that increase the maximum sentence be charged in an

indictment, submitted to a jury, and proved beyond a reasonable

doubt.

            In Almendarez-Torres, the Supreme Court held that the

government need not allege in its indictment or prove beyond

reasonable doubt that a defendant had prior convictions for a

district court to use those convictions for purposes of enhancing


                                      - 2 -
a sentence.    523 U.S. at 233-35.   In Apprendi v. New Jersey, 530

U.S. 466, 490 (2005), the Supreme Court held “[o]ther than the fact

of a prior conviction, any fact that increases the penalty for a

crime beyond the prescribed statutory minimum must be submitted to

a jury, and proved beyond a reasonable doubt.”      Apprendi did not

overrule Almendarez-Torres, and the Court recently reaffirmed its

holding in Apprendi.    See United States v. Booker, 125 S. Ct. 738,

756 (2005). We therefore conclude that the district court properly

considered Essick’s prior sentences in calculating his criminal

history category.

            Essick also contends that the district court erred in

treating the sentencing guidelines as mandatory in determining his

sentence. Because he did not raise an objection to the application

of the guidelines as mandatory before the district court, this

court reviews for plain error.    See Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993).

            In United States v. White, 405 F.3d 208 (4th Cir. 2005),

we held that treating the guidelines as mandatory was error and

that the error was plain.    Id. at 216-17.   We noted, however, that

in order for a defendant to show that the error affected his

substantial rights, he must “demonstrate, based on the record, that

the treatment of the guidelines as mandatory caused the district

court to impose a longer sentence than it otherwise would have

imposed.”     Id. at 224.   We have reviewed the record and find no


                                 - 3 -
nonspeculative basis on which to conclude that the district court

would have sentenced Essick to a lesser sentence had it proceeded

under an advisory guideline regime.      Thus, we find that Essick has

failed to demonstrate that the plain error in sentencing him under

a mandatory guidelines scheme affected his substantial rights.

          Accordingly,   we   affirm    the   sentence   imposed    by   the

district court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                - 4 -